Title: From George Washington to Robert Dinwiddie, 20 March 1754
From: Washington, George
To: Dinwiddie, Robert

 

Honble Sir
[Alexandria, 20 March 1754]

I was favour’d with your Honours Letter by Mr Steward, inclosing a Lieutt Colo.’s Commission; for which Promotion, I hope my future Behaviour will sufficiently testifie the true sense I have of the kindness; and as I intend strictly to adhere to all the proper Rules (as far as it is in my power) and discipline of the Profession I have now enter’d into; I am vain enough to believe, I shall not be quite an unfit Member for it; but in time, shall be able to recompense for the present indulgences—At this time there is abt 75 Men at Alexandria near 50 of which I have Enlisted, the others have been sent by Mesrs Polson, Mercer, and Waggoner to this place, there is very few Officers repaird hither yet, which has occasiond a very fatiguing time to me, to manage a number of selfwill’d, ungovernable People, I shall implicitly obey your Honour’s Commands, and March out with an Expedition: Majr Carlyle is now preparing Waggons for the conveyance of Provisions &ca which till now could not travel for heavy roads. I doubt not but your Honour has been inform’d before this of Mr Vanbraam’s ill success in Augusta by the Express which was sent from thence on that purpose.
Major Muse’s promotion, and Messrs Rose and Bently’s declining will occasion the want of Officer’s; in which Case, if I may be so bold I would beg leave to mention Mr Vanbraam who is the oldest Lieutt and an experienced Soldier for a Comd, unless the Officers come in, I shall be obligd to appoint him that Office till I have your Honrs further commands it would be confering a very great Obligation on him was yr Honr to confirm the place to him I verily believe his behaviour therein would not render him displeasing to you Sir—I have given Captn Stephen’s orders to be in readiness to Join us at Winchester with his Company as they were already in that Neighbourhood—raiz’d there; I have nothing further to trouble your Honour with at present, but my sincere thanks for the indulgent favour’s I have met with; and to declare, how much I am your Honour’s most Obedient & very Hble Servt

Go: Washington
20. March 1754

